Exhibit 10.4

SECURITY AGREEMENT

This SECURITY AGREEMENT, dated as of February 24, 2006 (the “Agreement”) is by
and among Bulldog Technologies Inc., a corporation duly organized and validly
existing under the laws of the State of Nevada (the “Company”), the Purchasers
identified on the signature pages hereto (each, a “Purchaser” and collectively,
the “Purchasers”) and Iroquois Master Fund Ltd., as agent for the Purchasers (in
such capacity, together with its successors in such capacity, the “Agent”).

The Company and each of the Purchasers are parties to a Securities Purchase
Agreement dated as of February 24, 2006 (as modified and supplemented and in
effect from time to time, the “Purchase Agreement”), that provides, subject to
the terms and conditions thereof, for the issuance and sale by the Company to
each of the Purchasers, severally and not jointly, Notes and Warrants as more
fully described in the Purchase Agreement.

The Company and certain of the Purchasers are parties to that certain
Convertible Note and Warrant Purchase Agreement, dated August 29, 2005
(“Previous Note Agreement”) that provided, subject to the terms and conditions
thereof, for the issuance and sale by the Company to each of the purchasers
party thereto, severally and not jointly, convertible notes and warrants to
purchase common stock of the Company as more fully described in the Previous
Note Agreement.

To induce each of the Purchasers to enter into the Purchase Agreement, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Company has agreed to pledge and grant a security
interest in the Collateral (as hereinafter defined) as security for the Secured
Obligations (as hereinafter defined). Accordingly, the parties hereto agree as
follows:

Section 1.           Definitions. Each capitalized term used herein and not
otherwise defined shall have the meaning assigned to such term in the Purchase
Agreement. In addition, as used herein:

“Accounts” shall have the meaning ascribed thereto in Section 3(d) hereof.

“Business” shall mean the businesses from time to time, now or hereafter,
conducted by the Company and its Subsidiaries.

“Collateral” shall have the meaning ascribed thereto in Section 3 hereof.

“Copyright Collateral” shall mean all Copyrights, whether now owned or hereafter
acquired by the Company, that are associated with the Business.

“Copyrights” shall mean all copyrights, copyright registrations and applications
for copyright registrations, including, without limitation, all renewals and
extensions thereof, the

 



 


--------------------------------------------------------------------------------



 

right to recover for all past, present and future infringements thereof, and all
other rights of any kind whatsoever accruing thereunder or pertaining thereto.

“Documents” shall have the meaning ascribed thereto in Section 3(j) hereof.

“Equipment” shall have the meaning ascribed thereto in Section 3(h) hereof.

“Event of Default” shall have the meaning ascribed thereto in Section 8 of the
Notes.

“Excluded Collateral” shall mean the assets of the Company which secure the
Permitted Indebtedness and the assets listed on Annex 2 hereto.

“Instruments” shall have the meaning ascribed thereto in Section 3(e) hereof.

“Intellectual Property” shall mean, collectively, all Copyright Collateral, all
Patent Collateral and all Trademark Collateral, together with (a) all
inventions, processes, production methods, proprietary information, know-how and
trade secrets used or useful in the Business; (b) all licenses or user or other
agreements granted to the Company with respect to any of the foregoing, in each
case whether now or hereafter owned or used including, without limitation, the
licenses or other agreements with respect to the Copyright Collateral, the
Patent Collateral or the Trademark Collateral; (c) all customer lists,
identification of suppliers, data, plans, blueprints, specifications, designs,
drawings, recorded knowledge, surveys, manuals, materials standards, processing
standards, catalogs, computer and automatic machinery software and programs, and
the like pertaining to the operation by the Company of the Business; (d) all
sales data and other information relating to sales now or hereafter collected
and/or maintained by the Company that pertain to the Business; (e) all
accounting information which pertains to the Business and all media in which or
on which any of the information or knowledge or data or records which pertain to
the Business may be recorded or stored and all computer programs used for the
compilation or printout of such information, knowledge, records or data; (f) all
licenses, consents, permits, variances, certifications and approvals of
governmental agencies now or hereafter held by the Company pertaining to the
operation by the Company and its Subsidiaries of the Business; and (g) all
causes of action, claims and warranties now or hereafter owned or acquired by
the Company in respect of any of the items listed above.

“Inventory” shall have the meaning ascribed thereto in Section 3(f) hereof.

“Issuers” shall mean, collectively, the respective entities identified on Annex
1 hereto, and all other entities formed by the Company or entities in which the
Company owns or acquires any capital stock or similar interest.

“Lien” shall mean any mortgage or deed of trust, pledge, hypothecation,
assignment, deposit arrangement, lien, charge, claim, security interest,
easement or encumbrance, or preference, priority or other security agreement or
preferential arrangement of any kind or nature whatsoever (including any lease
or title retention agreement, any financing lease having substantially the same
economic effect as any of the foregoing, and the filing of, or agreement to
give, any financing statement perfecting a security interest under the British

 

 

2



 


--------------------------------------------------------------------------------



 

Columbia Personal Property Security Act, Uniform Commercial Code or comparable
law of any jurisdiction).

“Motor Vehicles” shall mean motor vehicles, tractors, trailers and other like
property, whether or not the title thereto is governed by a certificate of title
or ownership.

“Patent Collateral” shall mean all Patents, whether now owned or hereafter
acquired by the Company that are associated with the Business.

“Patents” shall mean all patents and patent applications, including, without
limitation, the inventions and improvements described and claimed therein
together with the reissues, divisions, continuations, renewals, extensions and
continuations-in-part thereof, all income, royalties, damages and payments now
or hereafter due and/or payable under and with respect thereto, including,
without limitation, damages and payments for past or future infringements
thereof, the right to sue for past, present and future infringements thereof,
and all rights corresponding thereto throughout the world.

“Permitted Indebtedness” shall mean the Company’s existing indebtedness,
liabilities and obligations as disclosed on Annex 5 hereto and any future
capitalized leases, purchase money indebtedness and the Notes.

“Permitted Liens” shall mean (i) the Company’s existing Liens as disclosed in
the Current SEC Report or Annex 6 hereto, (ii) the security interests created by
this Agreement and the Pledge Agreement, (iii) Liens of local, state, provincial
or federal, authorities for franchise, real estate or other like taxes, (iv)
statutory Liens of landlords and liens of carriers, warehousemen, bailees,
mechanics, materialmen and other like Liens imposed by law, created in the
ordinary course of business and for amounts not yet due, (v) tax Liens not yet
due and payable and (vi) existing Liens which do not materially affect the value
of the Company’s property and do not materially interfere with the use made and
proposed to be made of such property by the Company and the Subsidiaries.

“Personal Property Security Act” or “PPSA” shall mean the Personal Property
Security Act (British Columbia) as in effect in the Province of British Columbia
from time to time.

“Pledged Stock” shall have the meaning ascribed thereto in Section 3(a) hereof.

“Real Estate” shall have the meaning ascribed thereto in Section 3(l) hereof.

“Secured Obligations” shall mean, collectively, (a) the principal of and
interest on the Notes issued or issuable (as applicable) by the Company and held
by the applicable Purchaser and all other amounts from time to time owing to
such Purchasers by the Company under the Purchase Agreement, the Previous Note
Agreement, the notes issued pursuant to the Previous Note Agreement and the
Notes and (b) all obligations of the Company to such Purchasers thereunder.

“Stock Collateral” shall mean, collectively, the Collateral described in clauses
(a) through (c) of Section 3 hereof and the proceeds of and to any such property
and, to the extent

 

 

3



 


--------------------------------------------------------------------------------



 

related to any such property or such proceeds, all books, correspondence, credit
files, records, invoices and other papers.

“Trademark Collateral” shall mean all Trademarks, whether now owned or hereafter
acquired by the Company, that are associated with the Business. Notwithstanding
the foregoing, the Trademark Collateral does not and shall not include any
Trademark which would be rendered invalid, abandoned, void or unenforceable by
reason of its being included as part of the Trademark Collateral.

“Trademarks” shall mean all trade names, trademarks and service marks, logos,
trademark and service mark registrations, and applications for trademark and
service mark registrations, including, without limitation, all renewals of
trademark and service mark registrations, all rights corresponding thereto
throughout the world, the right to recover for all past, present and future
infringements thereof, all other rights of any kind whatsoever accruing
thereunder or pertaining thereto, together, in each case, with the product lines
and goodwill of the business connected with the use of, and symbolized by, each
such trade name, trademark and service mark.

“Uniform Commercial Code” or “UCC” shall mean the Uniform Commercial Code as in
effect in the State of New York from time to time.

Section 2.           Representations and Warranties. The Company represents and
warrants to each of the Purchasers that:

 

a.

the Company is the sole beneficial owner of the Collateral and no Lien exists or
will exist upon any Collateral at any time (and, with respect to the Stock
Collateral, no right or option to acquire the same exists in favor of any other
Person), except for Permitted Liens and the pledge and security interest in
favor of each of the Purchasers created or provided for herein which pledge and
security interest constitutes a first priority perfected pledge and security
interest in and to all of the Collateral (except such Collateral as may be
subject to a Permitted Lien, in which case, a second priority perfected security
interest), assuming applicable financing statements are been duly and properly
filed (other than Intellectual Property registered or otherwise located outside
of the United States of America);

 

b.

the Pledged Stock directly or indirectly owned by the Company in the entities
identified in Annex 1 hereto is, and all other Pledged Stock, whether issued now
or in the future, will be, duly authorized, validly issued, fully paid and
nonassessable, free and clear of all Liens other than Permitted Liens and none
of such Pledged Stock is or will be subject to any contractual restriction,
preemptive and similar rights, or any restriction under the charter or by-laws
of the respective Issuers of such Pledged Stock, upon the transfer of such
Pledged Stock (except for any such restriction contained herein);

 

 

 

4



 


--------------------------------------------------------------------------------



 

 

 

c.

the Pledged Stock directly or indirectly owned by the Company in the entities
identified in Annex 1 hereto constitutes all of the issued and outstanding
shares of capital stock of any class of such Issuers beneficially owned by the
Company on the date hereof (whether or not registered in the name of the
Company) and said Annex 1 correctly identifies, as at the date hereof, the
respective Issuers of such Pledged Stock;

 

d.

the Company owns and possesses the right to use, and has done nothing to
authorize or enable any other Person to use, all of its Copyrights, Patents and
Trademarks, and all registrations of its material Copyrights, Patents and
Trademarks are valid and in full force and effect. Except as may be set forth in
said Annex 3, the Company owns and possesses the right to use all material
Copyrights, Patents and Trademarks, necessary for the operation of the Business;

 

e.

to the Company’s knowledge, (i) except as set forth in Annex 3 hereto, there is
no violation by others of any right of the Company with respect to any material
Copyrights, Patents or Trademarks, respectively, and (ii) the Company is not, in
connection with the Business, infringing in any respect upon any Copyrights,
Patents or Trademarks of any other Person; and no proceedings have been
instituted or are pending against the Company or, to the Company’s knowledge,
threatened, and no claim against the Company has been received by the Company,
alleging any such violation, except as may be set forth in said Annex 3;

 

f.

the Company does not own any material Trademarks registered in Canada or the
United States of America to which the last sentence of the definition of
Trademark Collateral applies; and

Section 3.           Collateral. As collateral security for the prompt payment
in full when due (whether at stated maturity, by acceleration or otherwise) of
the Secured Obligations, the Company hereby pledges, grants, assigns,
hypothecates and transfers to the Purchasers a security interest in and Lien
upon all of the Company’s right, title and interest in, to and under all
personal property and other assets of the Company, whether now owned or
hereafter acquired by or arising in favor of the Company, whether now existing
or hereafter coming into existence, whether owned or consigned by or to the
Company, or leased from or to the Company and regardless of wherever located,
except for the Excluded Collateral (all being collectively referred to herein as
“Collateral”), including:

 

a.

the Company’s direct or indirect ownership interest in the respective shares of
capital stock of the Issuers and all other shares of capital stock of whatever
class of the Issuers, now or hereafter owned by the Company, together with in
each case the certificates evidencing the same (collectively, the “Pledged
Stock”);

 

b.

all shares, securities, moneys or property representing a dividend on any of the
Pledged Stock, or representing a distribution or return of capital

 

 

5



 


--------------------------------------------------------------------------------



 

upon or in respect of the Pledged Stock, or resulting from a split-up, revision,
reclassification or other like change of the Pledged Stock or otherwise received
in exchange therefor, and any subscription warrants, rights or options issued to
the holders of, or otherwise in respect of, the Pledged Stock;

 

c.

without affecting the obligations of the Company under any provision prohibiting
such action hereunder or under the Purchase Agreement or the Notes, in the event
of any consolidation or merger in which any Issuer is not the surviving
corporation, all shares of each class of the capital stock of the successor
corporation (unless such successor corporation is the Company itself) formed by
or resulting from such consolidation or merger (the Pledged Stock, together with
all other certificates, shares, securities, properties or moneys as may from
time to time be pledged hereunder pursuant to clause (a) or (b) above and this
clause (c) being herein collectively called the “Stock Collateral”);

 

d.

all accounts and intangibles (each as defined in the PPSA) of the Company
constituting any right to the payment of money, including (but not limited to)
all moneys due and to become due to the Company in respect of any loans or
advances for the purchase price of Inventory or Equipment or other goods sold or
leased or for services rendered, all moneys due and to become due to the Company
under any guarantee (including a letter of credit) of the purchase price of
Inventory or Equipment sold by the Company and all tax refunds (such accounts,
general intangibles and moneys due and to become due being herein called
collectively “Accounts”);

 

e.

all instruments, chattel paper (each as defined in the PPSA) or letters of
credit of the Company evidencing, representing, arising from or existing in
respect of, relating to, securing or otherwise supporting the payment of, any of
the Accounts, including (but not limited to) promissory notes, drafts, bills of
exchange and trade acceptances (herein collectively called “Instruments”);

 

f.

all inventory (as defined in the PPSA) of the Company and all goods obtained by
the Company in exchange for such inventory (herein collectively called
“Inventory”);

 

g.

all Intellectual Property and all other accounts or general intangibles of the
Company not constituting Intellectual Property or Accounts;

 

h.

all equipment (as defined in the PPSA) of the Company (herein collectively
called “Equipment”);

 

i.

each contract and other agreement of the Company relating to the sale or other
disposition of Inventory or Equipment;

 

 

 

6



 


--------------------------------------------------------------------------------



 

 

 

j.

all documents of title (as defined in the PPSA) or other receipts of the Company
covering, evidencing or representing Inventory or Equipment (herein collectively
called “Documents”);

 

k.

all rights, claims and benefits of the Company against any Person arising out
of, relating to or in connection with Inventory or Equipment purchased by the
Company, including, without limitation, any such rights, claims or benefits
against any Person storing or transporting such Inventory or Equipment;

 

l.

all estates in land together with all improvements and other structures now or
hereafter situated thereon, together with all rights, privileges, tenements,
hereditaments, appurtenances, easements, including, but not limited to, rights
and easements for access and egress and utility connections, and other rights
now or hereafter appurtenant thereto (“Real Estate”);

 

m.

all other tangible or intangible property of the Company, including, without
limitation, all proceeds, products and accessions of and to any of the property
of the Company described in clauses (a) through (l) above in this Section 3
(including, without limitation, any proceeds of insurance thereon), and, to the
extent related to any property described in said clauses or such proceeds,
products and accessions, all books, correspondence, credit files, records,
invoices and other papers, including without limitation all tapes, cards,
computer runs and other papers and documents in the possession or under the
control of the Company or any computer bureau or service company from time to
time acting for the Company.

Further Assurances; Remedies. In furtherance of the grant of the pledge and
security interest pursuant to Section 3 hereof, the Company hereby agrees with
the Agent and each of the Purchasers as follows:

 

3.02

Delivery and Other Perfection. The Company shall:

 

a.

if any of the above-described shares, securities, monies or property required to
be pledged by the Company under clauses (a), (b) and (c) of Section 3 hereof are
received by the Company, forthwith either (x) transfer and deliver to the Agent,
for the equal and ratable benefit of each of the Purchasers, such shares or
securities so received by the Company (together with the certificates for any
such shares and securities duly endorsed in blank or accompanied by undated
stock powers duly executed in blank) all of which thereafter shall be held by
the Agent, for the equal and ratable benefit of each of the Purchasers, pursuant
to the terms of this Agreement, as part of the Collateral or (y) take such other
action as the Purchasers shall reasonably deem necessary or appropriate to duly
record

 

 

7



 


--------------------------------------------------------------------------------



 

the Lien created hereunder in such shares, securities, monies or property
referred to in said clauses (a), (b) and (c) of Section 3;

 

b.

deliver and pledge to the Agent, at the Purchasers’ request, any and all
Instruments, endorsed and/or accompanied by such instruments of assignment and
transfer in such form and substance as the Purchasers may request; provided,
that so long as no Event of Default shall have occurred and be continuing, the
Company may retain for collection in the ordinary course any Instruments
received by it in the ordinary course of business;

 

c.

give, execute, deliver, file and/or record any financing statement, notice,
instrument, document, agreement or other papers that may be necessary or
desirable (in the reasonable judgment of the Purchasers) to create, preserve,
perfect or validate any security interest granted pursuant hereto or to enable
the Purchasers to exercise and enforce their rights hereunder with respect to
such security interest, including, without limitation, causing any or all of the
Stock Collateral to be transferred of record into the name of the Purchasers or
their nominee (and the Purchasers agree that if any Stock Collateral is
transferred into its name or the name of its nominee, the Purchasers will
thereafter promptly give to the Company copies of any notices and communications
received by it with respect to the Stock Collateral), provided that notices to
account debtors in respect of any Accounts or Instruments shall be subject to
the provisions of Section 4.09 below;

 

d.

upon the acquisition after the date hereof by the Company of any Equipment
covered by a certificate of title or ownership, cause the Purchasers to be
listed as the lienholder on such certificate of title and within 120 days of the
acquisition thereof deliver evidence of the same to the Purchasers;

 

e.

keep accurate books and records relating to the Collateral, and stamp or
otherwise mark such books and records in such manner as the Purchasers may
reasonably require in order to reflect the security interests granted by this
Agreement;

 

f.

furnish to the Purchasers from time to time (but, unless an Event of Default
shall have occurred and be continuing, no more frequently than quarterly)
statements and schedules further identifying and describing the Copyright
Collateral, the Patent Collateral and the Trademark Collateral, respectively,
and such other reports in connection with the Copyright Collateral, the Patent
Collateral and the Trademark Collateral, as the Purchasers may reasonably
request, all in reasonable detail;

 

g.

permit representatives of the Purchasers, upon reasonable notice, at any time
during normal business hours to inspect and make abstracts from its books and
records pertaining to the Collateral, and permit representatives

 

 

8



 


--------------------------------------------------------------------------------



 

of the Purchasers to be present at the Company’s place of business to receive
copies of all communications and remittances relating to the Collateral, and
forward copies of any notices or communications by the Company with respect to
the Collateral, all in such manner as the Purchasers may reasonably require; and

 

h.

upon the occurrence and during the continuance of any Event of Default, promptly
notify each account debtor in respect of any Accounts or Instruments that such
Collateral has been assigned to the Agent hereunder, and that any payments due
or to become due in respect of such Collateral are to be made directly to the
Purchasers.

3.03       Other Financing Statements and Liens. Except with respect to
Permitted Indebtedness, without the prior written consent of the Purchasers, the
Company shall not file or suffer to be on file, or authorize or permit to be
filed or to be on file, in any jurisdiction, any financing statement or like
instrument with respect to the Collateral in which the Purchasers are not named
as the secured parties.

3.04       Preservation of Rights. Neither the Purchasers nor the Agent shall be
required to take steps necessary to preserve any rights against prior parties to
any of the Collateral.

 

3.05

Special Provisions Relating to Certain Collateral.

 

a.

Stock Collateral.

 

(1)

The Company will cause the Stock Collateral to constitute at all times 100% of
the total number of shares of each class of capital stock of each Issuer then
outstanding that is owned directly or indirectly by the Company.

 

(2)

So long as no Event of Default shall have occurred and be continuing, the
Company shall have the right to exercise all voting, consensual and other powers
of ownership pertaining to the Stock Collateral for all purposes not
inconsistent with the terms of this Agreement, the Purchase Agreement, the Notes
or any other instrument or agreement referred to herein or therein, provided
that the Company agrees that it will not vote the Stock Collateral in any manner
that is inconsistent with the terms of this Agreement, the Purchase Agreement,
the Notes or any such other instrument or agreement; and the Purchasers shall
execute and deliver to the Company or cause to be executed and delivered to the
Company all such proxies, powers of attorney, dividend and other orders, and all
such instruments, without recourse, as the Company may reasonably request for
the purpose of enabling the Company to exercise the rights and powers which it
is entitled to exercise pursuant to this Section 4.04(a)(2).

 

 

 

9



 


--------------------------------------------------------------------------------



 

 

 

(3)

Unless and until an Event of Default has occurred and is continuing, the Company
shall be entitled to receive and retain any dividends on the Stock Collateral
paid in cash out of earned surplus.

If any Event of Default shall have occurred, then so long as such Event of
Default shall continue, and whether or not the Purchasers exercise any available
right to declare any Secured Obligations due and payable or seeks or pursues any
other relief or remedy available to it under applicable law or under this
Agreement, the Purchase Agreement, the Notes or any other agreement relating to
such Secured Obligations, all dividends and other distributions on the Stock
Collateral shall be paid directly to the Purchasers and retained by it as part
of the Stock Collateral, subject to the terms of this Agreement, and, if the
Purchasers shall so request in writing, the Company agrees to execute and
deliver to the Purchasers appropriate additional dividend, distribution and
other orders and documents to that end, provided that if such Event of Default
is cured, any such dividend or distribution theretofore paid to the Purchasers
shall, upon request of the Company (except to the extent theretofore applied to
the Secured Obligations) be returned by the Purchasers to the Company.

 

b.

Intellectual Property.

 

(1)

For the purpose of enabling the Purchasers to exercise rights and remedies under
Section 4.05 hereof at such time as the Purchasers shall be lawfully entitled to
exercise such rights and remedies, and for no other purpose, the Company hereby
grants to the Purchasers, to the extent assignable, an irrevocable,
non-exclusive license (exercisable without payment of royalty or other
compensation to the Company) to use, assign, license or sublicense any of the
Intellectual Property (other than the Trademark Collateral or goodwill
associated therewith) now owned or hereafter acquired by the Company, wherever
the same may be located, including in such license reasonable access to all
media in which any of the licensed items may be recorded or stored and to all
computer programs used for the compilation or printout thereof.

 

(2)

Notwithstanding anything contained herein to the contrary, so long as no Event
of Default shall have occurred and be continuing, the Company will be permitted
to exploit, use, enjoy, protect, license, sublicense, assign, sell, dispose of
or take other actions with respect to the Intellectual Property in the ordinary
course of the business of the Company. In furtherance of the foregoing, unless
an Event of Default shall have occurred and is continuing, the Purchasers shall
from time to time, upon the request of the

 

 

10



 


--------------------------------------------------------------------------------



 

Company, execute and deliver any instruments, certificates or other documents,
in the form so requested, which the Company shall have certified are appropriate
(in its judgment) to allow it to take any action permitted above (including
relinquishment of the license provided pursuant to clause (1) immediately above
as to any specific Intellectual Property). Further, upon the payment in full of
all of the Secured Obligations or earlier expiration of this Agreement or
release of the Collateral, the Purchasers shall grant back to the Company the
license granted pursuant to clause (1) immediately above. The exercise of rights
and remedies under Section 4.05 hereof by the Purchasers shall not terminate the
rights of the holders of any licenses or sublicenses theretofore granted by the
Company in accordance with the first sentence of this clause (2).

3.06       Events of Default, etc. During the period during which an Event of
Default shall have occurred and be continuing:

 

a.

the Company shall, at the request of the Purchasers, assemble the Collateral
owned by it at such place or places, reasonably convenient to both the Agent and
the Company, designated in its request;

 

b.

the Purchasers may make any reasonable compromise or settlement deemed desirable
with respect to any of the Collateral and may extend the time of payment,
arrange for payment in installments, or otherwise modify the terms of, any of
the Collateral;

 

c.

the Purchasers shall have all of the rights and remedies with respect to the
Collateral of a secured party under the PPSA and such additional rights and
remedies to which a secured party is entitled under the laws in effect in any
jurisdiction where any rights and remedies hereunder may be asserted, including,
without limitation, the right, to the maximum extent permitted by law, to
exercise all voting, consensual and other powers of ownership pertaining to the
Collateral as if the Purchasers were the sole and absolute owner thereof (and
the Company agrees to take all such action as may be appropriate to give effect
to such right);

 

d.

the Purchasers in their discretion may, in its name or in the name of the
Company or otherwise, demand, sue for, collect or receive any money or property
at any time payable or receivable on account of or in exchange for any of the
Collateral, but shall be under no obligation to do so; and

 

e.

the Purchasers may, upon giving 20 Business Days prior written notice to the
Company of the time and place, with respect to the Collateral or any part
thereof which shall then be or shall thereafter come into the possession,
custody or control of the Purchasers, or any of its respective agents, sell,
lease, assign or otherwise dispose of all or any of such

 

 

11



 


--------------------------------------------------------------------------------



 

Collateral, at such place or places as the Purchasers deem best, and for cash or
on credit or for future delivery (without thereby assuming any credit risk), at
public or private sale, without demand of performance or notice of intention to
effect any such disposition or of time or place thereof (except such notice as
is required above or by applicable statute and cannot be waived) and the
Purchasers or anyone else may be the purchaser, lessee, assignee or recipient of
any or all of the Collateral so disposed of at any public sale (or, to the
extent permitted by law, at any private sale), and thereafter hold the same
absolutely, free from any claim or right of whatsoever kind, including any right
or equity of redemption (statutory or otherwise), of the Company, any such
demand, notice or right and equity being hereby expressly waived and released.
In the event of any sale, assignment, or other disposition of any of the
Trademark Collateral, the goodwill of the Business connected with and symbolized
by the Trademark Collateral subject to such disposition shall be included, and
the Company shall supply to the Purchasers or their designee, for inclusion in
such sale, assignment or other disposition, all Intellectual Property relating
to such Trademark Collateral. The Purchasers may, without notice or publication,
adjourn any public or private sale or cause the same to be adjourned from time
to time by announcement at the time and place fixed for the sale, and such sale
may be made at any time or place to which the same may be so adjourned.

The proceeds of each collection, sale or other disposition under this Section
4.05, including by virtue of the exercise of the license granted to the
Purchasers in Section 4.04(b)(1) hereof, shall be applied in accordance with
Section 4.09 hereof.

The Company recognizes that, by reason of certain prohibitions contained in the
Securities Act of 1933, as amended, and applicable state securities laws, the
Purchasers may be compelled, with respect to any sale of all or any part of the
Collateral, to limit purchasers to those who will agree, among other things, to
acquire the Collateral for their own account, for investment and not with a view
to the distribution or resale thereof. The Company acknowledges that any such
private sales to an unrelated third party in an arm’s length transaction may be
at prices and on terms less favorable to the Purchasers than those obtainable
through a public sale without such restrictions, and, notwithstanding such
circumstances, agrees that any such private sale shall be deemed to have been
made in a commercially reasonable manner and that the Purchasers shall have no
obligation to engage in public sales and no obligation to delay the sale of any
Collateral for the period of time necessary to permit the respective Issuer
thereof to register it for public sale.

3.07       Deficiency. If the proceeds of sale, collection or other realization
of or upon the Collateral pursuant to Section 4.05 hereof are insufficient to
cover the costs and expenses of such realization and the payment in full of the
Secured Obligations, the Company shall remain liable for any deficiency.

3.08       Removals, etc. Without at least 30 days’ prior written notice to the
Purchasers, the Company shall not (i) maintain any of its books or records with
respect to the

 

 

12



 


--------------------------------------------------------------------------------



 

Collateral at any office or maintain its chief executive office or its principal
place of business at any place, or permit any Inventory or Equipment to be
located anywhere other than at the address indicated for the Company in Section
7.4 of the Purchase Agreement or at one of the locations identified in Annex 4
hereto or in transit from one of such locations to another or (ii) change its
corporate name, or the name under which it does business, from the name shown on
the signature page hereto.

3.09       Private Sale. The Purchasers shall incur no liability as a result of
the sale of the Collateral, or any part thereof, at any private sale to an
unrelated third party in an arm’s length transaction pursuant to Section 4.05
hereof conducted in a commercially reasonable manner. The Company hereby waives
any claims against the Purchasers arising by reason of the fact that the price
at which the Collateral may have been sold at such a private sale was less than
the price which might have been obtained at a public sale or was less than the
aggregate amount of the Secured Obligations, even if the Purchasers accept the
first offer received and does not offer the Collateral to more than one offeree.

3.10       Application of Proceeds. Except as otherwise herein expressly
provided, the proceeds of any collection, sale or other realization of all or
any part of the Collateral pursuant hereto, and any other cash at the time held
by the Purchasers under this Section 4, shall be applied as follows:

First, to the payment of the costs and expenses of such collection, sale or
other realization, including reasonable out-of-pocket costs and expenses of the
Agent and the fees and expenses of its agents and counsel, and all expenses, and
advances made or incurred by the Agent in connection therewith;

Next, to the payment in full of the Secured Obligations in each case equally and
ratably in accordance with the respective amounts thereof then due and owing to
each of the Purchasers; and

Finally, to the payment to the Company, or its successors or assigns, or as a
court of competent jurisdiction may direct, of any surplus then remaining.

As used in this Section 4, “proceeds” of Collateral shall mean cash, securities
and other property realized in respect of, and distributions in kind of,
Collateral, including any thereof received under any reorganization, liquidation
or adjustment of debt of the Company or any issuer of or obligor on any of the
Collateral.

3.11       Attorney-in-Fact. Without limiting any rights or powers granted by
this Agreement to the Agent and the Purchasers while no Event of Default has
occurred and is continuing, upon the occurrence and during the continuance of
any Event of Default, the Agent is hereby appointed the attorney-in-fact of the
Company for the purpose of carrying out the provisions of this Section 4 and
taking any action and executing any instruments which the Agent may deem
necessary or advisable to accomplish the purposes hereof, which appointment as
attorney-in-fact is irrevocable and coupled with an interest. Without limiting
the generality of the foregoing, so long as the Purchasers shall be entitled
under this Section 4 to make collections in respect of the Collateral, the Agent
shall have the right and power to receive, endorse and

 

 

13



 


--------------------------------------------------------------------------------



 

collect all checks made payable to the order of the Company representing any
dividend, payment, or other distribution in respect of the Collateral or any
part thereof and to give full discharge for the same.

3.12       Perfection. (i) Prior to or concurrently with the execution and
delivery of this Agreement, the Company shall file or deliver to Agent for
filing such financing statements and other documents in such offices as the
Agent may request to perfect the security interests granted by Section 3 of this
Agreement, and (ii) at any time requested by the Agent, the Company shall
deliver to the Agent, for the equal and ratable benefit of the Purchasers, all
share certificates of capital stock directly or indirectly owned by the Company
in the entities identified in Annex 1 hereto, accompanied by undated stock
powers duly executed in blank.

 

3.13

Attachment. The Company acknowledges and confirms that:

 

a.

there is no intention to delay the time of attachment of the security interest
created by this Agreement, and the security interest shall attach at the
earliest time permissible under the laws governing this Agreement;

 

b.

value has been given; and

the Company has (or in the case of any after acquired property, will have at the
time of acquisition) rights in the Collateral.

3.14       Termination. When all Secured Obligations shall have been paid in
full under the Purchase Agreement, this Agreement shall terminate, and the
Purchasers shall forthwith cause to be assigned, transferred and delivered,
against receipt but without any recourse, warranty or representation whatsoever,
any remaining Collateral and money received in respect thereof, to or on the
order of the Company and to be released and cancelled all licenses and rights
referred to in Section 4.04(b)(1) hereof. The Purchasers shall also execute and
deliver to the Company upon such termination such PPSA discharge statements,
certificates for terminating the Liens on the Motor Vehicles, if any and such
other documentation as shall be reasonably requested by the Company to effect
the termination and release of the Liens on the Collateral.

3.15       Expenses. The Company agrees to pay to the Agent and the Purchasers
all out-of-pocket expenses (including reasonable expenses for legal services of
every kind) of, or incident to, the enforcement of any of the provisions of this
Section 4, or performance by the Agent and the Purchasers of any obligations of
the Company in respect of the Collateral which the Company has failed or refused
to perform upon reasonable notice, or any actual or attempted sale, or any
exchange, enforcement, collection, compromise or settlement in respect of any of
the Collateral, and for the care of the Collateral and defending or asserting
rights and claims of the Purchasers in respect thereof, by litigation or
otherwise, including expenses of insurance, and all such expenses shall be
Secured Obligations to the Agent and the Purchasers secured under Section 3
hereof.

3.16       Further Assurances. The Company agrees that, from time to time upon
the written request of the Agent or the Purchasers, the Company will execute and
deliver such

 

 

14



 


--------------------------------------------------------------------------------



 

further documents and do such other acts and things as the Agent or the
Purchasers may reasonably request in order fully to effect the purposes of this
Agreement.

3.17       Indemnity. Each of the Purchasers hereby jointly and severally
covenants and agrees to reimburse, indemnify and hold the Agent harmless from
and against any and all claims, actions, judgments, damages, losses,
liabilities, costs, transfer or other taxes, and expenses (including, without
limitation, reasonable attorneys’ fees and expenses) incurred or suffered
without any bad faith or willful misconduct by the Agent arising out of or
incident to this Agreement or the administration of the Agent’s duties
hereunder, or resulting from its actions or inactions as Agent.

 

3.18

Copy of Agreement and Financing Statement. The Company:

 

a.

acknowledges receiving a copy of the Agreement; and

 

b.

waives all rights to receive from the Purchasers or the Agent a copy of any
financing statement, financing charge statement, or verification statement
filed, issued, or obtained at any time in respect of this Agreement.

 

Section 4.

Miscellaneous.

4.01       No Waiver. No failure on the part of the Purchasers or any of its
agents to exercise, and no course of dealing with respect to, and no delay in
exercising, any right, power or remedy hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise by the Purchasers or any of
its agents of any right, power or remedy hereunder preclude any other or further
exercise thereof or the exercise of any other right, power or remedy. The
remedies herein are cumulative and are not exclusive of any remedies provided by
law.

4.02       Governing Law. This Agreement shall be governed by, and construed in
accordance with, the law of the Province of British Columbia and the federal
laws of Canada applicable therein.

4.03       Notices. All notices, requests, consents and demands hereunder shall
be in writing and facsimile (facsimile confirmation required) or delivered to
the intended recipient at its address or telex number specified pursuant to
Section 7.4 of the Purchase Agreement and shall be deemed to have been given at
the times specified in said Section 7.4.

4.04       Waivers, etc. The terms of this Agreement may be waived, altered or
amended only by an instrument in writing duly executed by the Company and the
Purchasers. Any such amendment or waiver shall be binding upon each of the
Purchasers and the Company.

4.05       Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the respective successors and assigns of the Company and
each of the Purchasers (provided, however, that the Company shall not assign or
transfer its rights hereunder without the prior written consent of the
Purchasers).

 

 

 

15



 


--------------------------------------------------------------------------------



 

 

4.06       Counterparts. This Agreement may be executed in any number of
counterparts, all of which together shall constitute one and the same instrument
and any of the parties hereto may execute this Agreement by signing any such
counterpart.

4.07       Agent. Each Purchaser agrees to appoint Iroquois Master Fund Ltd. as
its Agent for purposes of this Agreement. The Agent may employ agents and
attorneys-in-fact in connection herewith and shall not be responsible for the
negligence or misconduct of any such agents or attorneys-in-fact selected by it
in good faith. Notwithstanding anything to the contrary herein, if any Event of
Default shall occur and be continuing, the holders of a majority-in-interest of
the then outstanding principal amount of the Notes may cause the Agent to take
any enforcement actions set forth in this Agreement.

4.08       Severability. If any provision hereof is invalid and unenforceable in
any jurisdiction, then, to the fullest extent permitted by law, (i) the other
provisions hereof shall remain in full force and effect in such jurisdiction and
shall be liberally construed in favor of the Purchasers in order to carry out
the intentions of the parties hereto as nearly as may be possible and (ii) the
invalidity or unenforceability of any provision hereof in any jurisdiction shall
not affect the validity or enforceability of such provision in any other
jurisdiction.

4.09       Action by Purchasers. Any action to be taken by the Purchasers
pursuant to this Agreement, including without limitation instructing the Agent
to act pursuant to this Agreement, shall be approved in writing by a
majority-in-interest of the then outstanding principal amount of the Notes.

4.10       Independent Nature of Purchasers. The provisions of Section 7.18 of
the Purchase Agreement are hereby incorporated by reference.

[Signature page follows.]

 

 

 

16



 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the parties hereto have caused this Security Agreement to be
duly executed as of the day and year first above written.

 

 

 

 

COMPANY:

BULLDOG TECHNOLOGIES INC.

 

 

 

 

 

By:  /s/ Matthew S.K. Yoon

Name: Matthew S.K. Yoon

Title: Chief Financial Officer

 

 

 

 

AGENT:

IROQUOIS MASTER FUND LTD.

 

 

 

 

 

By:  /s/ Joshua Silverman

Name: Joshua Silverman

Title: Managing Member

 

 

 

 

17



 


--------------------------------------------------------------------------------



 

 



 

 

PURCHASERS:

IROQUOIS MASTER FUND LTD.

 

 

 

 

 

By:   /s/ Joshua Silverman

Name: Joshua Silverman

Title: Managing Member

 

 

 

 

PURCHASERS:

PIERCE DIVERSIFIED STRATEGY MASTER FUND LLC

 

 

 

 

 

By:  /s/ Brendan O’Neil

Name: Brendan O’Neil

Title: Principal and Portfolio Manager

 

 

 

 

PURCHASERS:

RHP MASTER FUND, LTD.

 

 

 

 

 

By:  /s/ Wayne Bloch

Name: Wayne Bloch

Title: Managing Partner

 

 

 

 

PURCHASERS:

RAQ, LLC

 

 

 

 

 

By:  /s/ Lindsay A. Rosenwald

Name: Lindsay A. Rosenwald, M.D.

Title: Managing Member

 

 

 

 

PURCHASERS:

 

 

 

 

 

 

By:  /s/ Otto W. Hoernig

Name: Otto W. Hoernig, III

Title:

 

 

 

 

18



 


--------------------------------------------------------------------------------



 

 

 

 

 

PURCHASERS:

ALPHA CAPITAL AG

 

 

 

 

 

By:  /s/ Konrad Ackermann

Name: Konrad Ackermann

Title: Director

 

 

 

 

PURCHASERS:

OMICRON MASTER TRUST

 

By: Omicron Capital LP, as advisor

 

By: Omicron Capital Inc., its general partner

 

 

 

By:  /s/ Bruce Bernstein

Name: Bruce Bernstein

Title: Managing Partner

 

 

 

 

PURCHASERS:

ENABLE GROWTH PARTNERS LP

 

 

 

 

 

By:  /s/ Brendan O’Neil

Name: Brendan O’Neil

Title: Principal and Portfolio Manager

 

 

 

 

PURCHASERS:

ENABLE OPPORTUNITY PARTNERS LP

 

 

 

 

 

By:  /s/ Brendan O’Neil

Name: Brendan O’Neil

Title: Principal and Portfolio Manager

 

 

 

PURCHASERS:

NITE CAPITAL

 

 

 

 

 

By:  /s/ Keith A. Goodman

Name: Keith A. Goodman

Title: Manager of the General Partner

 



 

 

19



 


--------------------------------------------------------------------------------



 

 

ANNEX 1

ENTITIES IN WHICH THE COMPANY IS PLEDGING ITS CAPITAL STOCK

 


Name

Incorporation
Jurisdiction


Authorized Capital

Bulldog Technologies (BC) Inc.

British Columbia

5,000,000 common shares without par value, of which Bulldog Technologies Inc.
owns 708,000 common shares of a total of 710,000 common shares issued and
outstanding

Bulldog Technologies Mexico, S.A. de C.V.

Mexico

with an issued and paid up capital of MXP50,000 (US$4,630)

 

 

 

 

 

 

20



 


--------------------------------------------------------------------------------



 

 

ANNEX 2

EXCLUDED COLLATERAL

 

 

 

 

 



 


--------------------------------------------------------------------------------



 

 

ANNEX 3

EXCEPTIONS FOR COPYRIGHTS, PATENTS AND TRADEMARKS

 

 



 


--------------------------------------------------------------------------------



 

 

ANNEX 4

LIST OF LOCATIONS

 

4th floor, Crown Plaza Building, 114 W. Magnolia Street, Bellingham, Washington
98225

 

 

D/VZH/826742.1

 


--------------------------------------------------------------------------------



 

 

ANNEX 5

 

EXISTING INDEBTEDNESS

 

Pursuant to a Convertible Note and Warrant Purchase Agreement, dated August 29,
2005, among the Company and the purchasers set out in the Convertible Note and
Warrant Purchase Agreement, the Company issued 6% convertible notes due August
29, 2010 in the aggregate amount of $2.1 million. As at February 22, 2006, the
aggregate principal amount due under such notes was approximately $1,504,000
million.

 

Other indebtedness related to ordinary trade payables of approximately $443,043
as at February 22, 2006.

 

D/VZH/826742.1

 


--------------------------------------------------------------------------------



 

 

ANNEX 6

 

EXISTING LIENS

 

 

 

 

 



 

 

 